Title: From George Washington to Clement Biddle, 18 May 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
New York May 18th 1789

Mrs Washington proposing to leave Mount Vernon as this day, will, I expect, be in Philadelphia on Thursday; and as she proposes to lodge at Mr Morris’s I would be obliged to you for having the enclosed letter for her lodged there against her arrival as she may find it necessary to write to me by Fridays Post. I am Dr Sir Yr most obedt Servt

Go: Washington

